Citation Nr: 1223263	
Decision Date: 07/05/12    Archive Date: 07/13/12

DOCKET NO.  09-42 205	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for posttraumatic stress disorder (PTSD) prior to October 27, 2009.

2.  Entitlement to a rating in excess of 70 percent from October 27, 2009.

3.  Entitlement to a compensable rating for right ear hearing loss disability.

4.  Entitlement to service connection for left ear hearing loss disability.


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans Affairs


ATTORNEY FOR THE BOARD

A. Shawkey, Counsel 


INTRODUCTION

The Veteran served on active duty from September 1967 to August 1969.

This matter comes to the Board of Veterans Affairs (Board) on appeal from a November 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office in Denver, Colorado.  In this decision the RO continued a 10 percent rating for the Veteran's PTSD and continued a noncompensable rating for his right ear hearing loss disability.  In addition, the RO denied service connection for a left hear hearing loss disability.  In December 2010, the RO increased the Veteran's rating for PTSD to 70 percent, effective October 27, 2009.  

The record shows that the Veteran requested on his October 2009 substantive appeal that he testify at a Board video conference hearing, but he later cancelled this request in April 2012 and did not thereafter request that the hearing be rescheduled.  Consequently, a decision was made based on the evidence currently of record.  

Per a December 2010 Report of Contact, the Veteran indicated his desire to withdraw claims for increased ratings for his service-connected ankle and finger disabilities.  Accordingly, these issues will not be further addressed.  See 38 C.F.R. § 20.204.

The issues of entitlement to a compensable evaluation for right ear hearing loss disability and entitlement to service connection for left ear hearing loss disability are being remanded and are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.



FINDINGS OF FACT

1.  Prior to September 11, 2008, the Veteran's PTSD approximated occupational and social impairment with reduced reliability and productivity.

2.  From September 11, 2008, the Veteran's PTSD approximates total occupational and social impairment.


CONCLUSIONS OF LAW

1.  Prior to September 11, 2008, the criteria for an increased evaluation, to 50 percent, for the Veteran's PTSD are met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.130, Diagnostic Code 9411 (2011).

2.  From September 11, 2008, the criteria for an increased evaluation of 100 percent for the Veteran's PTSD are met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.130, Diagnostic Code 9411 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2011), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant. 

The United States Court of Appeals for Veterans Claims' (Court's) decision in Pelegrini v. Principi, 18 Vet. App. 112 (2004) held, in part, that a VCAA notice, as required by 38 U.S.C.§ 5103(a), must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits.  In the present appeal, the appellant was provided with initial notice of the VCAA in April 2008, which was prior to the November 2008 decision on appeal.  Therefore, the express requirements set out by the Court in Pelegrini have been satisfied.

VA has fulfilled its duty to notify the appellant in this case.  In the April 2008 letter, the RO informed the claimant of the applicable laws and regulations, the evidence needed to substantiate the claim being decided herein, and which party was responsible for obtaining the evidence.  38 C.F.R. § 3.159; see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); McKnight v. Gober, 131 F. 3d 1483, 1485 (Fed. Cir. 1997).  Thus, the Board finds that the notice required by the VCAA and implementing regulations was furnished to the claimant and that no useful purpose would be served by delaying appellate review to send out additional VCAA notice letters.

In the consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the Court held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim. Those five elements include:  1) veteran status; 2) existence of a disability; (3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  The Court held that upon receipt of an application for a service- connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  Dingess/Hartman, supra.  With respect to the claim for increased ratings for PTSD being decided herein, the Board finds that the appellant is not prejudiced by a decision at this time since the appellant was provided with notice of the disability rating and effective date elements in the April 2008 letter.  

VA must also make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefits sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  With respect to the claim for higher ratings for service-connected PTSD being decided herein, available service and VA treatment records have been obtained.  Also, the appellant has been afforded appropriate and adequate VA examinations as they reflect a pertinent medical history, review of the documented medical history, clinical findings, a diagnosis, and opinions supported by medical rationale. 

For the foregoing reasons, the Board concludes that all reasonable efforts were made by VA to obtain evidence necessary to substantiate the claim for increased ratings for PTSD.  The evidence of record provides sufficient information to adequately evaluate the claim, and the Board is not aware of the existence of any additional relevant evidence which has not been obtained.  No further assistance to the Appellant with the development of evidence is required.  38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d). Accordingly, the Board will address the merits of the claim for higher ratings for PTSD.

II.  Analysis

Facts

In a November 1993 rating decision, the RO granted service connection for posttraumatic stress disorder (PTSD) and assigned a 10 percent evaluation.  

By Board decision dated in August 1997, the Board continued the 10 percent rating for the Veteran's PTSD.

In a statement dated in March 2008, the Veteran said that he was divorced and did not associate with anyone.  He said he was depressed and thought a lot about suicide.  He added that he is real emotional, cries a lot, is real jumpy, doesn't like to be in large groups, and either stutters or can't pronounce words correctly.  He added that he was having anger and employment problems.

In April 2008, the Veteran requested an increased rating for his PTSD.  He said that he was experiencing some major anger issues and really needed some assistance.  He reported that he was presently being seen by Dr. Straumanis.  Attached to his claim is a note from Dr. Straumanis noting that the Veteran had a diagnosis of PTSD and would benefit greatly from treatment through VA.  

On file is a private psychiatric evaluation report from Dr. Straumanis dated in April 2008.  Dr. Straumanis notes in this report that the Veteran's PTSD symptoms had worsened over the last two months causing the Veteran to feel more depressed.  He said the Veteran complained of nightmares and flashbacks and reported that the Veteran endorsed feeling depressed as well as very angry.  He said the Veteran also had decreased motivation and appetite, and described feelings of worthlessness and loss of pleasure and interest.  He reported that the Veteran was a loner and was isolating even more.  He relayed the Veteran's report of past thoughts of suicide, but none presently.  The Veteran was noted to have a fairly stable employment history, but decided to retire because his symptoms were getting in the way.  The examiner noted that the Veteran was estranged from two of his children.  Findings revealed that the Veteran was alert and oriented times three.  He displayed appropriate behavior and had adequate appearance and hygiene.  His mood was depressed, but he appeared to have a full range of affect.  His speech was regular in rate and rhythm.  His thought process overall was logical and goal directed.  There was no psychosis.  He had no active intent to harm himself or others.  Psychomotor activity was normal.  He made appropriate eye contact and his insight and judgment were intact.  He was diagnosed as having PTSD and assigned a current GAF of 50.  Dr. Straumanis said that he was going to put the Veteran on a trial of seroquel 100 milligrams (mg) and work up to a dose of 300 mg.  

On file is a prescription for seroquel, 300 mgs, dated in April 2008.

At a VA psychiatric examination in May 2008, the Veteran said that he was taking anti-psychotic medication, "sweroquel", which made him feel more relaxed.  He said he divorced his spouse of 34 years approximately three years earlier and his spouse had complained of the Veteran's anger outbursts and the fact that he was never interested in doing anything.  The Veteran said he watched television a lot and attempted suicide on one occasion about 20 years earlier.  On examination the Veteran was clean, neatly groomed, and appropriately dressed.  His psychomotor activity was normal as was his speech.  He had a cooperative attitude and normal affect.  His mood was anxious.  He was oriented times three and had an unremarkable thought process and content.  He had no delusions or hallucinations and fair judgment.  His insight was that he understood he had a problem.  He did not demonstrate inappropriate behavior and interpreted proverbs appropriately.  He did not have obsessive or ritualistic behavior, did not have panic attacks, or homicidal or suicidal thoughts.  He had fair impulse control.  He did have a history of episodes of violence.   He was able to maintain minimum hygiene and had no problem with daily living.  His remote, recent and immediate memory was normal.  His symptoms were described as chronic and included recurrent and intrusive distressing recollections, thought and activity avoidance, markedly diminished interest or participation in significant activities, feelings of detachment from others, difficulty falling or staying asleep, irritability or outbursts of anger, and hypervigilance.  The Veteran was noted to have retired in 2003 due to eligibility by age or duration of work.  He was diagnosed as having PTSD and given a GAF of 60.  The examiner reported that the Veteran had chosen to avoid most social contact, had a long conflicted marriage that ended in divorce, and had chosen occupations that allowed social isolation, such as driving a truck.  He said that the Veteran's PTSD was likely responsible for these changes.  Regarding the criteria under VA's rating schedule for evaluating mental disorders, the examiner opined that the Veteran's PTSD was consistent with a 10 percent rating, that is, that his PTSD signs and symptoms were transient or mild and decrease work efficiency and ability to perform occupational tasks only during periods of significant stress.  He remarked that the Veteran was generally functioning well, but had episodes of intense guilt and sorrow, accompanied by tearfulness, resulting in his current level of disability.  

Private psychiatric progress notes from Dr. Straumanis dated in June 2008 and July 2008 show that the Veteran was oriented times three, had a full affect, and denied suicidal or homicidal ideation.

A VA mental health counseling note dated September 11, 2008, shows that the Veteran was seen for individual counseling and reported that he was doing "okay".  He also reported that he was kind of a loner and liked spending time by himself.  He denied suicidal/homicidal ideations.  He was assessed a GAF score of 35.  

The Veteran reported on his substantive appeal of August 2009 that as soon as he received his 401K contributions, he stopped working.  He said he could not deal with working with others.  He reported having nightmares two to three times per week and wakes up three to four times per night.  He said he might sleep for three hours at a time.  He said he angers easily, is depressed, has anxiety, doesn't like to be around people, has startle response, and panic attacks.  He disagreed with the VA's examiner's assessment that he had mild and transient symptoms noting that he had not worked in six years.  

The Veteran said in a statement (VA Form 21-4138) dated in June 2010 that he hauled hay for 25 years and didn't have to work with people.  He said the job ended after he got in a fight with the boss.  He also said that he and his kids got kicked out of a park after he got into a fight with a game operator.  He also reported that he got into "a few scrapes" at a subsequent job.  He said he was unable to work with people due to his depression and anger.  He also reported that he killed some family pets out of anger.  He said he has trouble talking to people and gets nervous and stutters.  He added that he cries a lot and has nightmares and trouble sleeping.

In an August 2010 statement, the Veteran said that his PTSD makes it hard to get along with people and his temper gets him into trouble so he no longer has jobs.  

A VA psychiatric examination report dated in October 2010 shows that the Veteran was presently talking seroquel and cyproheptadinr (for nightmares).  It is noted that the Veteran recently resumed therapy after not having any treatment for about a year.  The Veteran was noted to have a flat affect almost every day, accompanied by aconcentration, anhedonia, amotivation, anergia, hopelessness and persistent suicidal ideation.  He was also noted to be single and seldom saw his children.  He said he watched television a lot.  He said he tried to hang himself in 2008, but the rope broke.  He also said that four really good friends have died.  The examiner noted poor functioning and said that the Veteran had deteriorated significantly since the last examination.  He reported that the Veteran was using alcohol daily to smooth out feelings of survivor guilt.  On examination the Veteran had soiled clothing and poor grooming.  His psychomotor activity was unremarkable and his speech was hesitant and soft whispered.  His attitude was guarded and his affect was flat.  His mood was dysphoric and he had attention disturbance (was easily distracted).  He had poor concentration.  He was oriented times three and had an unremarkable thought process.  He had no delusions and fair judgment.  Regarding insight, the Veteran understood that he had a problem.  He had poor sleep with frequent awakenings and nightmares.  He had no hallucinations and no inappropriate behavior.  He did not interpret proverbs appropriately and had no obsessive/ritualistic behavior.  He did not have panic attacks or homicidal attacks.  He did have suicidal thoughts, noted as always being in the back of his mind with no current plan or intent.  He demonstrated good impulse control and no episodes of violence.  He was able to maintain minimum personal hygiene and had no problems with activities of daily living.  His memory in terms of remote, recent and immediate was normal.  

The Veteran was noted to have chronic symptoms to include recurrent and intrusive recollections, thought and activity avoidance, feeling of detachment and estrangement from others, restricted range of affect, difficulty falling or staying asleep.  The examiner opined that the marked deterioration in the Veteran's features and symptoms were secondary to the death of several friends.  He was diagnosed as having PTSD and major depressive disorder, likely secondary to PTSD.  He assigned the Veteran a GAF score of 45.  The examiner reported that the Veteran's PTSD and depression would likely prevent him from performing tasks expected by almost any employer consistently for as long as 8 hours in a day or 40 hours in a week or to interact appropriately with others.  He was noted to be isolated from his family and avoided most other social contact.  The examiner noted that the Veteran recently tried to hang himself and had lost interest in most activities.  In terms of the criteria under VA's rating schedule for evaluating mental disorders, the examiner denied that there was total occupational and social impairment due to PTSD signs and symptoms.  Rather, he opined that the Veteran's PTSD was consistent with a 70 percent rating, that is, that his PTSD symptoms resulted in deficiencies in areas such as judgment, thinking, family relations, work, mood or school.  He gave examples of the Veteran's persistent suicidal ideation and intrusive memories.  He also noted that the Veteran was mostly estranged from children, had no social contact and had been divorced for about 5 years.  He said the Veteran's PTSD and depression resulted in a total disability rating due to inability to tolerate even occasional social contact, poor concentration and neglect of appearance.  He added that the Veteran had near continuous depression affecting the ability to function independently, appropriately and effectively.  

Law and Discussion

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3 (2011).

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where, entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Staged ratings are, however, appropriate for an increased rating claim when the factual findings show distinct time periods during the appeal period where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  Here the disability has not significantly changed during the pertinent periods in question and uniform ratings are warranted each period.  

The current regulations establish a general rating formula for mental disorders.  38 C.F.R. § 4.130.  Ratings are assigned according to the manifestation of particular symptoms.  However, the use of the term "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Accordingly, the evidence considered in determining the level of impairment under 38 C.F.R. § 4.130, Diagnostic Code 9411, is not restricted to the symptoms provided in the diagnostic code.  Instead, VA must consider all symptoms of a Veteran's condition that affect the level of the Veteran's occupational and social impairment, including, if applicable, those identified in the Diagnostic and Statistical Manual of Mental Disorders (4th ed.) (DSM-IV). Id.  

Under 38 C.F.R. § 4.130, Diagnostic Code 9411, a 10 percent rating is to be assigned for occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by continuous medication. 

A 30 percent rating is assigned when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events). 

A 50 percent rating is assigned for occupational and social impairment, with reduced reliability and productivity due to such symptoms as: flattened affect, circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g. retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships. 

A 70 percent rating is assigned when there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships. 

A 100 percent schedular rating is warranted when there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relative, own occupation or own name. 

The GAF is a scale reflecting the psychological, social and occupational functioning under a hypothetical continuum of mental health-illness.  See American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV).  See also Carpenter v. Brown, 8 Vet. App. 240, 243 (1995).  According to the DSM-IV, a GAF score between 31 and 40 is reflective of some impairment in reality testing or communication or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g. depressed man avoids friends, neglects family, and is unable to work); a GAF between 41 and 50 is reflective of serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting), or any serious impairment of social, occupational, or school functioning (no friends, unable to keep a job); a GAF between 51 and 60 is indicative of moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or coworkers; a GAF between 61 and 70 is indicative of some mild symptoms (e.g. depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning, but generally functioning pretty well, has some meaningful interpersonal relationships. 

Staged Rating

The AOJ has assigned a staged rating.  We agree that during the appeal period there has been a change in the condition, thus warranting a staged rating.  However, we do not agree with the date selected by the AOJ or the evaluation that was selected.  The AOJ assigned October 27, 2009 as the effective date of the higher evaluation.  However, that was the date of the substantive appeal.  

A.  Evaluation of PTSD rated as 10 percent

The Board finds that for the period prior to September 11, 2008, the Veteran's psychiatric disability under the General Rating Formula for Mental Disorders more nearly approximates the criteria for a 50 percent rating.  38 C.F.R. §§ 4.3, 4.7. 

Regarding the specific criteria for a 50 percent rating as noted above, the Veteran is shown to have disturbance of motivation and mood.  Dr. Straumanis reported on his April 2008 examination report that the Veteran had decreased motivation, loss of pleasure and interest, and depressed mood.  Dr. Straumanis at that time put the Veteran on a trial of seroquel 100 milligrams (mg), with a note to work up to a dose of 300 mg.  There is a prescription on file for seroquel, 300 mgs, dated in April 2008. 

At a VA psychiatric examination in May 2008, the Veteran said that he was taking anti-psychotic medication, "sweroquel", which made him feel more relaxed.  Additional findings at this examination similarly note that the Veteran had markedly diminished interest or participation in significant activities as well as difficulty falling or staying asleep, irritability or outbursts of anger, and hypervigilance.

Regarding difficulty in establishing and maintaining effective work and social relationships, the May 2008 VA examiner reported that the Veteran had feelings of detachment from others and remarked that the Veteran was a loner and was isolating even more.  He went on to report that the Veteran had chosen to avoid most social contact, had a long conflicted marriage that ended in divorce, and had chosen occupations that allowed social isolation, such as driving a truck.  He said that the Veteran's PTSD was likely responsible for these changes.  This evidence is indicative of difficulty in establishing and maintaining effective work and social relationships.  

As to the remaining criteria listed for a 30 percent rating, to include suspiciousness, panic attacks and mild memory loss, the medical findings do not show these symptoms; this is despite the Veteran's report on his August 2009 substantive appeal as to having panic attacks.  Nonetheless, it should be kept in mind that it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  38 C.F.R. § 4.21; Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).

Consideration has also been given to the Veteran's GAF scores of 60 (May 2008 VA examination report), and 50 (Dr. Straumanis' April 2008 report) which range from moderate to serious symptoms.  Keeping these scores in mind together with the Veteran's actual demonstrated symptomatology of anxiety, depression, sleep disturbance, nightmares, as well as anger and social isolation, the Board finds that the evidence supports a higher rating of 50 percent for occupational and social impairment with reduced reliability and productivity.  

With that said, consideration has been given to the May 2008 VA examiner's opinion that the Veteran's service-connected PTSD does not meet the criteria for a 50 percent rating or even a 30 percent rating.  However, based on the foregoing discussion of the Veteran's symptoms and by resolving all reasonable doubt in his favor, the Board finds that the Veteran's service-connected psychiatric disability picture more closely approximates the criteria for a 50 percent rating than a 10 percent rating for the period prior to September 11, 2008.  38 C.F.R. §§ 4.3, 4.130, Code 9411.  

A rating at the next higher, 70 percent or higher, level is not warranted at any time for the period prior September 11, 2008, due to the fact that the evidence simply does not meet or nearly approximate the requisite criteria.  That is, the Veteran is not shown for this period to have occupational and social impairment with deficiencies in most areas due symptoms such as suicidal ideation, obsessional rituals which interfere with routine activities, speech intermittently illogical, obscure, near-continuous panic attacks or depression affecting the ability to function independently, appropriately and effectively, impaired impulse control, neglect of personal appearance and hygiene.  Instead, findings by Dr. Straumanis in April 2008 show that the Veteran displayed appropriate behavior and had adequate appearance and hygiene.  His mood was depressed, but he appeared to have a full range of affect.  His speech was regular in rate and rhythm.  His thought process overall was logical and goal directed.  VA examination findings in May 2008 show that the Veteran did not have obsessive or ritualistic behavior, did not have panic attacks, or homicidal or suicidal thoughts.  He had fair impulse control.  By considering the Veteran's psychiatric symptoms as a whole, such evidence simply does not show that the Veteran's disability picture meets the criteria for the next higher rating of 70 percent.  38 C.F.R. § 4.130, Diagnostic Code 9411.

For the foregoing reasons, the preponderance of the evidence reflects that the Veteran's psychiatric symptoms and level of impairment for his service-connected PTSD more nearly approximate the criteria and impairment warranting a 50 percent rating for the period prior to September 11, 2008.  38 C.F.R. §§ 4.3, 4.7.  

In reaching this determination, the Board has considered the pleadings and the testimony.  In part, the Board agrees and finds much of the lay evidence credible.  However, as to when there was a change and exactly which evaluation is appropriate, we believe that the clinical evidence is more probative of the degree of impairment.

Consideration for this period has also been given to a referral for an extraschedular rating which requires a three-step inquiry.  See Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub nom.  Thun v. Shinseki, 572 F. 3d 1366 (Fed. Cir. 2009).  The first question is whether the schedular rating adequately contemplates the Veteran's disability picture.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the claimant's disability level and symptoms, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  If the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, then the second inquiry is whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as governing norms.  If the Veteran's disability picture meets the second inquiry, then the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether an extraschedular rating is warranted. 

However, the discussion above reflects that the symptoms of the Veteran's service-connected PTSD are fully contemplated by the applicable rating criteria.  The diagnostic codes applicable to the Veteran's psychiatric disability was considered above, and contains criteria relating to his different symptoms.  Therefore, consideration of whether the Veteran's disability picture exhibits other related factors such as those provided by the regulations as "governing norms" is not required.  Based on the foregoing, referral for consideration of an extraschedular evaluation for the Veteran's PTSD is not warranted.  38 C.F.R. § 3.321(b)(1).

Finally, as the record above shows, the Veteran was granted a TDIU in December 2010.  Thus, further consideration under Rice v. Shinseki, 22 Vet. App. 447, 453 (2009), is not warranted.

B.  Evaluation of PTSD from October 27, 2009 (revised to September 2008)

The Board again notes that the AOJ selected the date of the substantive appeal as the date of the change in the evaluation.  However, a clinical record reflecting a GAF of 35 reflects the actual date of change based upon facts found.  38 U.S.C.A. § 5110(a)(b).

The evidence reflects that, while the Veteran does not have the majority of symptoms listed in the criteria for a 100 percent rating, the symptoms that he does have more nearly approximate the overall level of impairment required for a 100 percent rating effective on September 11, 2008, requiring total social and occupational impairment.  

The evidence clearly shows that the Veteran's PTSD symptoms have deteriorated over the years.  This is most evident in the October 2010 VA examiner's report that the Veteran had poor functioning and had deteriorated significantly since the last examination (which he conducted in May 2008).  

In specific regard to occupational impairment, the Veteran stated in August 2010 that he was unable to work due to depression and anger issues, and the VA examiner's assessment in October 2010 was that the Veteran's PTSD and depression would likely prevent him from performing tasks expected by almost any employer consistently for as long as 8 hours in a day or 40 hours in a week or to interact appropriately with others.  

As far as social impairment, the VA examiner in October 2010 noted that the Veteran was isolated from his family and avoided most other social contact.  He also noted that the Veteran recently tried to hang himself and had lost interest in most activities.  Moreover, he assigned the Veteran a GAF score of 45 in October 2010 versus the GAF score of 60 he assigned the Veteran in May 2008.  As outlined above, a GAF score of 45 is reflective of serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting), or any serious impairment of social, occupational, or school functioning (no friends, unable to keep a job).  

Prior to the VA examiner's assigned GAF score of 45 in October 2010, but following his assigned GAF score of 60 in May 2008 (which is indicative of moderate symptoms), the Veteran was assigned a GAF score of 35 at a VA outpatient clinic on September 11, 2008.  According to this clinic record, a mental health counseling note, the Veteran was seen for individual counseling and reported that he was doing "okay".  He also reported at this time that he was kind of a loner and liked spending time by himself.  A GAF score between 31 and 40 is reflective of some impairment in reality testing or communication or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g. depressed man avoids friends, neglects family, and is unable to work).  This is the lowest GAF score on file. 

In sum, despite the lack of most of the specific symptomatology listed in the criteria for a 100 percent rating, after taking into consideration the Veteran's specific symptomatology as discussed above and his GAF scores, the Veteran's overall disability picture more nearly approximates the total occupational and social impairment required for a 100 percent rating effective from the date of the September 11, 2008, VA mental health clinic record.  As the symptoms of the Veteran's PTSD most nearly approximate the criteria for a 100 percent schedular rating, such a rating must be granted.  38 C.F.R. § 4.7.


ORDER

An increased rating, to 50 percent, for PTSD prior to September 11, 2008, is granted, subject to the criteria applicable to the payment of monetary benefits.

An increased rating, to 100 percent, for PTSD from September 11, 2008, is granted, subject to the criteria applicable to the payment of monetary benefits.


REMAND

The Veteran attributes his left ear hearing loss to noise exposure from artillery in service.  

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires (1) evidence of a current disability; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F. 3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table); 38 C.F.R. § 3.303. 

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); Savage v. Gober, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) evidence of a nexus between the present disability and the post-service symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-96 (1997); 38 C.F.R. § 3.303(b). 

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies of 500, 1,000, 2,000, 3,000, or 4,000 Hertz (Hz) is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies of 500, 1,000, 2,000, 3,000, or 4,000 Hz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

In this case, the Board notes at the outset that the Veteran's service record (DD Form 214) shows that he served in an artillery unit in Vietnam and the Board concedes exposure to noise from artillery in service.  

The Veteran's service treatment records show that he had normal hearing at service entry in November 1966, but was diagnosed in service as having bilateral high frequency hearing loss.  Audiometric results on the Veteran's August 1969 separation examination report meet VA's definition of hearing impairment in both ears per 38 C.F.R. § 3.385, and this report shows that the Veteran was put on a profile for assignment not involving habitual or frequent exposure to loud noises or firing of weapons.  Moreover, the Veteran reported on an August 1969 Report of Medical History that his ear trouble included bleeding in his ears and not hearing for a while.  Then following service, in August 1970, the Veteran underwent audiology testing by VA and was found to have normal hearing in the left ear.  That is, his decibel levels at pure tone thresholds, including from 500 hertz to 4000 hertz, ranged from 5 to 15 decibels and do not satisfy VA's definition of hearing impairment under 38 C.F.R. § 3.385.  The Veteran was thereafter found to have hearing impairment in the left ear per 38 C.F.R. § 3.385 in VA records dated from April 1993 to present.  

A nexus opinion was obtained by VA in May 2008 and the examiner, while noting the Veteran's hearing loss in service, negated a nexus between the Veteran's present hearing loss and service.  The rational he used to support his opinion was that the August 1970 audiological findings show that the Veteran's hearing was within normal limits from 125 hertz to 8000 hertz.  In this regard, the Board finds this opinion to be inadequate in order to properly decide this issue since the examiner did not provide any reasoning for his conclusion.  In other words, he did not explain why he reached this conclusion in light of evidence of inservice noise exposure and inservice diagnoses of bilateral high frequency hearing loss, as well as postservice diagnoses of left ear hearing loss from 1993 to present.  See Nieves-Rodriquez v. Peake, 22 Vet. App. 295, 304 (2008) (most of the probative value of a medical opinion comes from its reasoning).  Although the Veteran underwent a subsequent VA examination in August 2010, the examiner was not asked to nor did she provide a medical nexus opinion.  Thus, as the May 2008 opinion is the only medical nexus opinion evidence on file, additional development is warranted by way of an addendum opinion from the August 2010 VA examiner or new examination.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159; see also Barr v. Nicholson, 21 Vet. App. 313, 312 (2007) (with respect to VA examinations, when VA undertakes to provide a VA examination, it must ensure that the examination is adequate).    

The claim for a compensable evaluation for right ear hearing loss disability is deferred pending resolution of the claim for service connection for left ear hearing loss disability.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain an addendum opinion from the August 2010 VA examiner who conducted the audiology examination.  Ask the examiner to provide an opinion as to whether it is at least as likely as not (50% degree of probability or higher) that the Veteran's present hearing loss in the left ear is related to service, to include noise exposure from artillery.  The examiner should provide a complete rationale for any opinions given and include the pertinent medical history and evidence.

If and only if the examiner above is not available, schedule the Veteran for a new VA audiology examination and ask the examiner to address the above noted questions.  The claims file must be provided to and reviewed by the examiner, who must indicate in his/her report that said review has been accomplished.

3.  Then, after readjudicating the claim for service connection for left ear hearing loss disability, readjudicate the claim for a compensable rating for right ear hearing loss disability.  If such actions do not favorably resolve the claims, a Supplemental Statement of the Case should be issued to the Veteran and his representative.   

The appellant and his representative have the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


